344 F.2d 1017
MONIQUE, INC., Appellant,v.Harold A. BOIRE, Regional Director of the Twelfth Region of the National Labor Relations Board, for and on Behalf of the NATIONAL LABOR RELATIONS BOARD, et al., Appellees.
No. 21581.
United States Court of Appeals Fifth Circuit.
May 7, 1965.

Joseph A. Perkins, Miami Fla., for appellant.
Julius G. Serot, Asst. Gen. Counsel, N.L.R.B., Dominick L. Manoli, Associate Gen. Counsel, N.L.R.B., Washington, D. C., Robert Cohn, Atlanta, Ga., Herbert L. Kaplan, Miami, Fla., Arnold Ordman, Gen. Counsel, Alvin Lieberman, Marvin Roth, Attys., N.L.R.B., for appellees.
Before TUTTLE, Chief Judge, and PHILLIPS* and WISDOM, Circuit Judges.
PER CURIAM:


1
Monique filed a charge with the National Labor Relations Board, alleging unfair labor practices by a labor organization in violation of the National Labor Relations Act. The charge was referred to the Board's Regional Director. The Director issued a complaint predicated on the charge. Thereafter, the Regional Director filed a petition and an amended petition, seeking an injunction under Section 10(l) of the Act, enjoining the labor organization from engaging in the alleged unfair labor practices "pending the final adjudication of the Board with respect to such matter." However, aside from filing the petitions, the Regional Director did not seek the injunctive relief. Monique filed a motion to intervene in the injunction proceeding and accompanied by an intervening petition in which it sought an order directing the Regional Director to bring the petition for injunction on for hearing and for an injunction enjoining the labor organization from engaging in such alleged unfair labor practices. In its final order the lower court denied the right to intervene and the other relief sought by Monique. From that order Monique has appealed.


2
Pending such appeal, the Board proceeded to a hearing on the complaint and made a final adjudication of the matter.


3
Since the temporary injunctive relief provided by Section 10(l) would necessarily terminate upon such final adjudication of the Board, the questions raised on this appeal are now moot. McLeod, for and on Behalf of N. L. R. B. v. Business Machine & Office App. Mech. Conf. Bd., 2 Cir., 300 F.2d 237, 241.


4
Accordingly, the appeal is dismissed.



Notes:


*
 Senior Judge of the Tenth Circuit sitting by designation